Citation Nr: 1402070	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-37 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for bilateral pes planus.  

2.  Entitlement to a compensable disability evaluation for bilateral foot dermatitis with history of foot fungus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from April 1988 to June 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain outstanding relevant VA treatment records and to provide the Veteran with examinations.  

In August 2011, the Veteran submitted to VA a compact disc (CD) from a VA Hospital.  Typed on the disc label is a description of its contents which are x-ray studies of his "foot" dated January 1, 2010, August 15, 2008, September 27, 2006, and an x-ray study of his ankle dated July 20, 2002.  The disc is damaged (a hole punched in its edge).  Associated with the claims file are reports of the 2006 and 2008 studies but not the other studies.  A remand is therefore necessary for the agency of original jurisdiction (AOJ) to obtain reports of those studies and any other relevant evidence of VA treatment since September 2008, the last dated treatment records associated with the claims file.  

VA last provided examinations of the Veteran's bilateral pes planus and bilateral foot dermatitis with history of foot fungus in September 2008.  In his September 2010 substantive appeal, the Veteran reported that his pes planus has worsened.  In a December 2013 written brief, the Veteran's representative stated that his disabilities on appeal have worsened since the last VA examinations.  The representative asserts that this is so especially as to pain, cramping, and peeling of the skin/rash.  VA must therefore provide examinations so that an accurate picture of the disability due to his bilateral pes planus and bilateral foot dermatitis with history of foot fungus is before VA adjudicators.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of relevant VA treatment of the Veteran for the period beginning in September 2008 and in July 2002 and ensure that that reports of the following VA radiology studies are obtained:  Foot (podiatry), January 13, 2010; Ankle 3 or more views, July 20, 2002.  Associate all obtained records and reports with the claims file.  

2.  After the above development is completed, ensure that the Veteran is scheduled for an appropriate examination with regard to the severity of his bilateral pes planus.  The claim file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  

3.  After the relevant records of treatment are associated with the claims file, ensure that the Veteran is scheduled for an appropriate examination of the bilateral foot dermatitis with history of foot fungus   The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  

4.  Then, readjudicate the issues on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response before returning the case to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


